Citation Nr: 0321199	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-07 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for defective vision.

6.  Entitlement to service connection for extraction of 
teeth.

7.  Entitlement to service connection for loss of a testicle.

8.  Entitlement to service connection for a bilateral knee 
disorder.

9.  Entitlement to service connection for arthritis of the 
hands.

10.  Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


REMAND

Substantial revisions have been made to the laws and 
regulations concerning the VA's duties in developing a claim 
for a VA benefit.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  The VCAA redefines the VA's 
obligations with respect to its duty to assist the claimant 
with the development of facts pertinent to a claim and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, however, the RO has notified the veteran of the 
VCAA in only a very cursory fashion.  This new law was 
briefly cited in the September 2001 Statement of the Case, 
but the RO did not provide the veteran with the complete 
provisions of 38 C.F.R. §§ 3.102 and 3.159 (2002) and did not 
specify either the type of evidence needed to support his 
claims or the relative duties of the VA and the veteran in 
obtaining such evidence.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  Accordingly, any action 
taken by the Board on these claims at the present time may 
have the effect of prejudicing his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that, in his December 2001 VA hearing 
testimony, the veteran described recent treatment for his 
foot, knee, and back disorders at "Big Springs."  On 
remand, the name of this particular facility should be 
determined, and records corresponding to the veteran's 
reported treatment should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claims and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Additionally, the veteran should 
be requested to provide the full name and 
address of the "Big Springs" facility, 
from which he has received recent 
treatment.  

2.  After obtaining the necessary signed 
release forms, the RO should obtain all 
indicated medical records from medical 
facilities noted by the veteran in 
response to the RO's letter.  All records 
obtained by the RO must be added to the 
claims file.  

3.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the claims of 
entitlement to service connection for a 
back disorder, a bilateral foot disorder, 
a kidney disorder, a bladder disorder, 
defective vision, extraction of teeth, 
loss of a testicle, a bilateral knee 
disorder, arthritis of the hands, and 
arthritis of the shoulders.  If one or 
more of these claims remains denied, the 
RO should then issue a Supplemental 
Statement of the Case addressing the 
claim(s).  This Supplemental Statement of 
the Case should also include the recently 
enacted provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002).

Then, after a reasonable period of time, this case should be 
returned to the Board, if appropriate.  By this REMAND, the 
Board intimates no opinion as to the outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



